Case 2:17-cr-00330-JCZ-KK Document 146 Filed 04/27/21 Page 1 of 3 PageID #: 751




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                LAKE CHARLES DIVISION


 UNITED STATES OF AMERICA                             CASE NO. 2:17-CR-00330-01

 VERSUS                                               JUDGE ZAINEY

 JAVIER MUNOZ (01)                                    MAGISTRATE JUDGE KAY

                                   RULING AND REASONS

            Before the Court is “Defendant’s Renewed Motion for Relief from Order of District

 Court Denying Motion Under 28 U.S.C. 2255, Pursuant to Fed. R. Civ. P. 60(b)(1)&(6)”

 (Doc. 142) wherein Defendant Javier Munoz complains that the Court did not consider his

 Motion for Leave to Amend. Munoz attaches to the instant Motion for Relief, a letter

 addressed specifically to the undersigned with a mailing address for the Lake Charles

 courthouse, dated October 31, 2019. Munoz asserts that the letter was intended to amend

 his § 2255 motion to vacate which he filed September 12, 2019. Munoz remarks that on

 November 19, 2021, the Court rejected his original § 2255 motion but made no mention of

 the October 31, 2019 “Motion for Leave to Amend.” Munoz suggests that the Court

 overlooked the claims raised in the October 31, 2019 submissions, and if the Court had

 considered said claims, it would have changed the outcome of the proceedings.

            The Court has reviewed the record and notes the following relevant filings:

            09/12/2019 Motion to Vacate under 28 U.S.C. § 2255 by Munoz, pro se 1




 1
     Doc. 92.
Case 2:17-cr-00330-JCZ-KK Document 146 Filed 04/27/21 Page 2 of 3 PageID #: 752




         09/13/2019 Order for Government to respond on 10/04/2019 2

         10/04/2019 Response by Government 3

         10/22/2019 Reply by Munoz 4

         10/29/2019 Order for Government to file supplemental response on 11/8/2019 5

         11/04/2019 Government’s supplemental response 6

         11/19/2019 Ruling and Reasons by the Court 7

         11/22/2019 Sur-Reply by Munoz 8

         12/06/2019 Notice of Appeal by Munoz 9

         The Court has further reviewed all of these documents relative to Munoz’s § 2255

 Motion. The record is devoid of any Motion to Amend Munoz’s § 2255 Motion to Vacate.

 The letter Munoz now attaches to his Motion for Reconsideration was not filed in the

 record. The § 2255 Motion has been ruled upon and Munoz has appealed the Court’s ruling.

         The “letter” Munoz attaches to his Motion is not properly before the Court. The

 Court finds that there is no basis in law or fact to reconsider its prior Ruling. Accordingly,

         IT IS ORDERED that the Motion for Reconsideration is hereby DENIED.

         THUS DONE AND SIGNED in New Orleans, Louisiana on this 27th day of April,

 2021.



 2
   Doc. 93.
 3
   Doc. 95.
 4
   Doc. 97.
 5
   Doc. 98.
 6
   Doc. 100.
 7
   Doc. 101.
 8
   Doc. 102; this Sur-Reply addressed other matters and was not related to the above described October 31, 2019
 letter.
 9
   Doc. 103.
Case 2:17-cr-00330-JCZ-KK Document 146 Filed 04/27/21 Page 3 of 3 PageID #: 753




                                    _________________________________
                                    JAY C. ZAINEY
                                    UNITED STATES DISTRICT JUDGE
